 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Midvale CompanyandMidvale Guards Association, Peti=tioner.Case No. 4-RC-9705. October 19, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Chester S. Montgomery, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act. ,2.The Petitioner seeks a unit of guards employed at the Em-ployer's plant at Nicetown, near Philadelphia.The Employer con-tends that the petitioning Association is affiliated with Federal LaborUnion Local 18887, AFL, which represents-the Employer's productionand maintenance employees, hence cannot be certified to represent aunit of guards within the meaning of Section 9 (b) (3) of the Act.The Association held its first meeting,on the afternoon of April 26,1955, after Gray, one of those employed as a guard, learned that a groupof guards had been laid off by the Employer that morning. Earlier,inMarch or April, one guard had been laid off, as a result of whichGray had inquired of Dever, president of the Federal Union, concern-ing the possibility of organizing a union for guards.The April 26meeting of the Association was held in the meeting room of the Fed-eral Union.For its use Gray got permission from Dever.Gray in-structed one of the guards laid off that morning to telephone a list of'B and C shifts guards about the meeting.Approximately 20 guardsattended, including about 5 who had been laid off.Gray was electedpresident, and Reiff, who had been discharged as a guard that morn-ing, secretary.The record shows that no members or officers of theFederal Union attended this organizational meeting. Just before themeeting, according to the testimony of one guard who attended, Devercame to the door and said to those congregated there that he had in-quired of management and was told that his Union was not per-mitted to represent guards.Weimann, vice president of the FederalUnion, who was with Dever, testified that Dever also said that theFederal Union "could do nothing more for them" but that they could,organize themselves.Weimann also testified that he had personallyinterceded with management for the first guard discharged becausehe was a friend.On May 2, at the regular meeting of the Federal Union, the laid-off guards were invited to attend.The minutes of this meeting, whichare in longhand and capitalized and punctuated, as copied, contain thefollowing lines :114 NLItB No. 73. THE MIDVALE COMPANY373how the 14 guards took affidavits before the N. L. R. B. for un-fair labor practice.It may be months before the case actuallycomes to a hearing.how we intend to fight the case for the guards.for the purpose of organizing Motion onfloortoassist the guardsfinancially or otherwise. . . carried unanimously ...The italicized portions are quoted by the Employer in its brief in sup-port of its position that the Association is directly or indirectly affili-ated with the Federal Union.No meaning is assigned by it to the`words "for the purpose of organizing," which are confusing in thecontext.The Association takes the position that the financialassist-ancereferred to was for laid-off guards, most of whom were older menwho had been union members before the 9 (b) (3) provision wasadded to the Act in 1947.Weimann, who took the minutes, testifiedthat that was the sense of the meeting.Meetingsof the Association were held on May 31, when $1 duesand a $1 initiation fee were voted and seniority problems discussed,and on June 22, when a constitution was adopted which defines themembership as "employees working at The Midvale Company ... ex-clusivelyas guards."The remaining officers and a replacement forReiff, because he was no longer eligible for membership, were electedat the June 22 meeting. Both thesemeetingswere held at the post ofthe Veterans of Foreign Wars.At the May 31 meeting it was votedto send the Federal Union a letter of thanks "for their thoughtfulness"to the Association.Gray testified that this was intended for the useof the union hall at the firstmeeting.The record shows that shortly after the April 26 meeting of theAssociation, membership cards were mimeographed at the Employer'splant by Weimann, after Gray asked how he could get some cards, butit shows no intervention by representatives or members of the FederalUnionin gettingthe cards signedand witnessed.Gray testified thathe personally took the cards to eachguardand saw each sign.He alsotestified that Reiff appears on all of the cards as the witness.Accord-ing to Gray,Reiff signedsome at the time the applicantssigned andsome afterward.Reiff was notcalled to testify by either party.When all the cards had been signed, Gray turned the cards over toWeimann, who in turn gave them to Davis, the attorney for the Asso-ciation as well as for the Federal Union.Gray testifiedthat he em-ployed Davis as attorney for the Association afterDavis was recom-mended by the officers of the Federal Union,and that some of theunion officers accompanied him to Davis' office about April29 for thepurpose of assisting the laid-off guards in filing unfairlabor practicecharges, but that they did not accompanyhim to subsequent meetingswith Davis in connection with initiatingthis representation proceed-ing.Denials that the Federal Union agreedto pay the Associationany money or to pay Davis' fee were not refuted. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer contends that there is an unlawful affiliation betweenthe Union and the Association, within the meaning of the statutoryprovision and theMack Manufacturing Corporationdecision,' butthat if the Board rules to the contrary, the case should be remandedfor further testimony in connection with the membership cards andtheir execution.At the hearing the Employer filed asubpoena dacesteemfor these cards, which was revoked by the hearing officer. TheBoard then denied a request to appeal that ruling. Later in the hear-ing, at the request of the Petitioner, the hearing officer read into therecord the mimeographed legend on the membership cards-applyingfor membership in the Association and authorizing it to bargain col-lectively-stated that there were 19 of such cards on file with him, thateach card was signed by a different individual, and that each was wit-nessed.'The Employer argues that, as 19 is the number of guardssought to be represented by the Petitioner (that is the total guardcomplement, including the captain, 3 sergeants, and 15 guards), nobasis existed for protecting the cards from inspection by the Employ-er.It also notes'that the Board in theMackcase, above, considered asevidence of affiliation the fact that a production and maintenanceunion committeeman had solicited and witnessed the cards.Herethe evidence shows just the contrary-no assistance from the produc-tion and maintenance union in the solicitation and witnessing of themembership cards. The Employer, although it might have subpenaedany additional guards it chose, including Reiff who witnessed thecards, 'did not do so. It introduced no testimony to refute the specifictestimony offered by the Petitioner.On this state of the record wecannot say that the Employer has been prejudiced by the revocation ofthesubpoena daces tecumand the enforcement of the Board's cus-tomary rule holding such cards in confidence in representation cases.On the broad question of affiliation between the two organizations,we conclude that no affiliation as proscribed by the statute has been-shown in this case. It is, of course, clear that the Federal Union wasattempting to aid those guards who were laid off or discharged, and'did assist them in filing unfair labor practice charges.However, itsassistance to the new guard association, as distinguished from those`laid"off, seems to have been limited to advice concerning organization,the recommendation of an attorney, and, tangibly, the use of a meet-ing room for one meeting and the mimeographing of membership cardforms. JAs a practical matter it would seem that assistance of this typeinay be'anticipated between employee groups and is not, without more,.indicative, of "indirect affiliation" within the meaning of Section 9(b) of the Act.Accordingly, we find on this record that the Peti-tioner islabor organization which does not admit to membership,;.1107; NLRB 209., THE BERKLINE -CORPORATION375and isnot affiliated directly or indirectly with an organization whichadmits to membership, employees other than guards.'3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner would include, and the Employer exclude, thethree guards who are "sergeants" and in charge of the main gate deskon the respective shifts.They agree that the captain, who works from8: 30 to 5, is a supervisor.Fifteen guard employeesare classified aspatrolmen.The breaks between the 3 shifts occur at 7 in the morning,3 in the afternoon and 11 in the evening. The number of patrolmenon each shift does not appear.Testimony that the sergeants are infull charge in the absence of the captain and that they effectively rec-ommend disciplinary action concerning the patrolmen on their respec-tive shifts was not refuted.We therefore find the sergeants to be su-pervisors within the meaning of Section 2 (11) of the Act and shallexclude them and the captain from the unit.We find that all plant guards employed by the Employer at itsplant at Nicetown, Philadelphia, Pennsylvania, but excluding allother employees and all supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Electionomittedfrom publication.]SeeMackManufacturing Company,108 NLRB 1181.The Berkline CorporationandUnited Brotherhood of Carpen-ters and Joiners of America,AFL, Petitioner.Case No. 10-RC-3179.October 12,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edwin R. Hancock, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'The Employer requests that the Board determine the sufficiency of the Petitioner'sshowing of interest.Such determination has been made and we are satisfied administra-tively thatthe showing of interest is sufficient.114 NLRB No. 81.-